Citation Nr: 1533288	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-07 955	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for central retinal artery occlusion, to include glaucoma of the right eye, including as due to service-connected coronary artery disease.

2.  Entitlement to service connection for heart valve replacement, including as due to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied, in pertinent part, the Veteran's claims of service connection for central retinal artery occlusion, to include glaucoma of the right eye, and for heart valve replacement, each including as due to service-connected coronary artery disease.  The Veteran disagreed with this decision later in October 2012.  He perfected a timely appeal in March 2013 and requested a videoconference Board hearing.  The Veteran failed to report for this Board hearing when it was scheduled in November 2014, however, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1967 to October 1969, including in the Republic of Vietnam.

2.	On November 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


